Exhibit 10.2

AMENDMENT NO. 2 TO THE

POWER INTEGRATIONS, INC.

1997 OUTSIDE DIRECTORS STOCK OPTION PLAN

POWER INTEGRATIONS, INC. (the “Company”), having established the 1997 Outside
Directors Stock Option Plan, as amended through July 28, 2009, (the “Plan”),
amended the Plan on April 12, 2010, as follows:

1. Section 6.1(a) of the Plan was amended and restated in its entirety to read
as follows:

“(a) Initial Option. Each person who is (i) serving as an Outside Director on
the Effective Date, or (ii) first elected or appointed as an Outside Director
after the Effective Date shall be granted an Option to purchase thirty thousand
(30,000) shares of Stock on the Effective Date or the date of such initial
election or appointment, respectively (an “Initial Option”), provided that no
Initial Option shall be granted from April 12, 2010 until such time as the Board
determines that Initial Options shall no longer be suspended under the Plan.
Notwithstanding anything herein to the contrary, an Initial Option shall not be
granted to a Director of the Company who previously did not qualify as an
Outside Director but subsequently becomes an Outside Director as a result of the
termination of his or her status as an Employee.”

2. Section 6.1(b) of the Plan was amended and restated in its entirety to read
as follows:

“(b) Annual Option. Each Outside Director (including any Director who previously
did not qualify as an Outside Director but who subsequently becomes an Outside
Director) shall be granted an Option to purchase ten thousand (10,000) shares of
Stock on each of his or her “Anniversary Dates”, provided such person remains an
Outside Director on such Anniversary Date (an “Annual Option”) and provided that
no Annual Option shall be granted from January 27, 2009 until such time as the
Board determines that Annual Options shall no longer be suspended under the
Plan. The Anniversary Date for an Outside Director who was serving on the Board
on the Effective Date shall be the date which is twelve (12) months after the
Effective Date and successive anniversaries thereof. The Anniversary Date for an
Outside Director who is elected or appointed to the Board after the Effective
Date shall be the date which is twelve (12) months after such election or
appointment and successive anniversaries thereof.”